Exhibit 4.1 AMENDMENT NO. 1 TOWARRANT AGREEMENT This Amendment No. 1 (this “Amendment”) to Warrant Agreement, dated as of September 6, 2016 (the “Agreement”) by and between Comstock Resources, Inc., a Nevada corporation (the “Company”), and American Stock Transfer & Trust Company, LLC, a New York State chartered limited purpose trust company (the “Warrant Agent”), is entered into as of November 7, 2016, to be effective as of September 6, 2016 (the “Effective Date”). All capitalized terms not otherwise defined herein shall have the meanings set forth in the Agreement.
